Citation Nr: 0514261	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left tibia tender 
scar, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1952 
to November 1954. His appeal comes before the Board of 
Veterans' Appeals (Board) from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Winston-
Salem, North Carolina Regional Office (RO).

The veteran had a Travel Board hearing in Winston-Salem in 
June 2004.  The transcript from the hearing is of record.

FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant's left tibia scar is manifested by pain and 
tenderness, without instability or functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
tibia tender scar are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via the RO letter dated March 2002, rating 
decisions dated July 2002 and October 2002 and the Statement 
of the Case (SOC) issued February 2003.  In addition, the 
March 2002 RO letter and the February 2003 SOC also provided 
the veteran with specific information concerning the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment and examination reports.  
Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the basis of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  By the 
informational letters, and the statement of the case, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

At a September 1998 private medical examination, the veteran 
complained of pain in the lower left leg over the previous 
week.  The physician noted areas of the left leg had 
psoriasis and were mildly tender to palpation, though there 
were no obvious lesions and sensation was normal.

In March 2000, the veteran was treated at Rutherford Hospital 
for lower left leg pain.  On x-ray examination, the 
impression was no bony abnormalities of the left tibia or 
fibula.  A radionuclide bone scan of the lower legs revealed 
soft tissue hyperemia.

Service connection was granted for left tibia tender scar by 
a July 2000 rating decision, assigning a 10 percent rating 
for the scar under Diagnostic Code 7804, effective September 
18, 1998.

From January 2001 to February 2002, the veteran was treated 
by the Asheville VA Medical Center (VAMC) for  swelling of 
the left leg, dryness and itching of the lower legs, 
bilateral leg pain, and complaints of not being able to walk 
due to leg pain.

In May 2002, the veteran was again seen by the Asheville VAMC 
for left lower leg pain.  The impression as noted by the 
physician was chronic leg pain due to old injury site, vein 
harvest (1994), and chronic shin ulcer. 

The veteran received a VA examination in October 2002 to 
evaluate the severity of the scaring.  The examination report 
noted two scars on the left shin, one measuring 1 inch by 3 
inches and one measuring 1.5 inches by 2 inches.  The scars 
were characterized as tender, adherent, similar in texture to 
surrounding skin, and lacking any ulceration, breakdown of 
skin, elevation or depression of scars, underlying tissue 
loss, edema, or keloid.   The scars were also noted as being 
lighter in color than the surrounding skin and creating a 
minor disfigurement.  The examination report also noted there 
was no limitation of function caused by the scars.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history. 38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment. 38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The criteria for evaluating scars underwent revision during 
the pendency of this claim.  However, the diagnostic codes 
under which the appellant's left tibia scar is evaluated were 
not substantially changed so as to necessitate consideration 
of old and new sets of criteria, as mandated when there is a 
change in an applicable stature or regulation after a claim 
has been filed but before a final decision has been rendered. 
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar that is unstable (Diagnostic Code 
7803), or that is painful on examination (Diagnostic Code 
7804).  Scars may also be rated under Diagnostic Code 7805 as 
for limitation of function of the body part affected.

The Board notes that the maximum schedular rating available 
under either Diagnostic Codes 7803 and 7804 is already 
assigned for the appellant's left tibia scar.  While a higher 
rating could be assigned under Diagnostic Code 7805 depending 
on the degree of functional impairment associated with the 
scar, there has been no competent evidence presented that 
demonstrates the scar results in functional impairment.  
Rather, the examiner at the October 2002 VA examination 
stated that the scar did not result in any limitation of 
function.  Hence, a higher schedular rating is not warranted 
for his left tibia scar.

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions that his left tibia scar warrants 
a higher rating. Instead, he has only offered his own rather 
general arguments to the effect that he believes a higher 
rating should be assigned for his scar.  It is noted that the 
appellant has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that a rating 
greater than 10 percent is warranted for his left tibia scar.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. 

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
appellant is frequently hospitalized for his left tibia scar 
and there is no indication that it has a marked interference 
with employment. Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action. VAOPGCPREC 6-96 (1996).


ORDER

An increased rating for a left tibia tender scar is denied.




	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


